Citation Nr: 1705839	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  08-14 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to ionizing radiation exposure in service.

2.  Entitlement to service connection for angiodysplasia and/or anemia, to include as secondary to ionizing radiation exposure in service.

3.  Entitlement to service connection for hypertension, to include as secondary to ionizing radiation exposure in service.

4.  Entitlement to service connection for coronary artery disease (CAD), claimed as cardiac bypass surgery, to include as secondary to ionizing radiation exposure in service.

5.  Entitlement to service connection for bleeding ulcers, to include as secondary to ionizing radiation exposure.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active duty service from September 1955 to September 1959.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied service connection for the above noted issues.  The Veteran timely appealed that decision.

The issues on appeal were remanded by the Board in April 2012, December 2013 and August 2014.  Unfortunately, the ordered development was not completed satisfactorily and the case must once again be remanded, as outline more thoroughly below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2014, the Board remanded the matter on appeal in order to obtain an addendum opinion addressing the Veteran's contentions.  In particular, the examiner was to opine as to whether the claimed disabilities are at least as likely as not the result of disease or injury during the Veteran's military service, to include the conceded exposure to ionizing radiation during his active service.  

It appears that the requested opinion was obtained in September 2014, as a September 2014 "Medical Opinion, Des Moines VA Medical Center" is referenced in the November 2015 supplemental statement of the case (SSOC).  No such addendum opinion is; however, a part of the record before the Board.  It is in neither the Veterans Benefits Management System (VBMS) file, nor the Virtual VA file.  The Board's liaison to the field attempted to have the medical opinion uploaded into the claims file, but no response was received to these inquiries as of the date of this Remand.  This matter is, therefore, remanded in order to obtain substantial compliance with the Board's August 2014 Remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate the September 2014 "Medical Opinion, Des Moines VA Medical Center" referenced in the November 2015 SSOC with the Veteran's VBMS file.

2.  If any additional development occurs as a result of this Remand, then readjudicate these claims and, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




